Citation Nr: 0942440	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO). 


REMAND

The Veteran is seeking service connection for hypertension, 
to include as secondary to service-connected posttraumatic 
stress disorder (PTSD) and major depressive disorder.  After 
reviewing the claims file, the Board finds there is a further 
duty to assist the Veteran with her claim herein.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The record reflects that in November 2007, a VA medical 
opinion was requested regarding whether the Veteran's 
currently diagnosed hypertension was "at least as likely as 
not" due to her service-connected PTSD.  The VA doctor 
indicated that a review of the Veteran's claims file was not 
requested by the RO.  Specifically, the VA doctor stated that 
"[t]his [V]eteran was not seen or examined today in the 
compensation and pension offices, as only a medical opinion 
is being requested.  There was no [claims] file sent for 
review.  However, I did review numerous entries in the 
[Computerized Patient Record System (CPRS)] concerning health 
care visits going as far back as 2000."  

The VA doctor ultimately opined that the Veteran's 
hypertension was not "at least as likely as not" due to her 
service-connected PTSD.  The VA doctor indicated that this 
opinion was in part based upon the fact that "there is no 
current medical literature that specifically states PTSD 
causes hypertension.  There is no well-rounded, well-founded 
documentation in the medical literature that states PTSD 
specifically causes hypertension."  After providing this 
rationale, the VA doctor reiterated that "[i]tems reviewed 
today included all of [the Veteran's] visits in the CPRS 
system."  


When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As the November 2007 VA opinion was not based on a review of 
the Veteran's claims file, which contains her service 
treatment records, private treatment records dating back to 
November 1984, and VA treatment records dating back to June 
2003, it is inadequate upon which to base an appellate 
decision.  Moreover, the VA doctor's review of entries in the 
CPRS is not sufficient upon which to base a medical opinion, 
as it does not account for medical evidence contained in the 
Veteran's private treatment records.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The Board specifically notes 
that in the supplemental statement of the case dated in 
December 2008, the RO found that a positive private medical 
opinion did not review the Veteran's service treatment 
records and therefore, the RO found that it was not 
probative.  

Additionally, while the November 2007 VA medical opinion 
addressed the issue of whether or not the Veteran's 
hypertension was related to her service-connected PTSD, the 
opinion was silent as to whether her hypertension was related 
to her service-connected major depressive disorder.  
Moreover, the VA medical opinion failed to provide a 
rationale as to the opinion that "any aggravation issues" 
could not be found.

Therefore, a new VA opinion must be provided after conducting 
a thorough review of the Veteran's claims file.  The opinion 
must address the issue of whether the Veteran's currently 
diagnosed hypertension is related to her active military 
service, to include as secondary to both her service-
connected PTSD and her service-connected major depressive 
disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain an appropriate VA 
medical opinion to determine the etiology 
of the Veteran's 


currently diagnosed hypertension.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested opinion.  Following a review of 
the service and postservice medical 
records, the examiner must state whether 
the currently diagnosed hypertension is 
related to the veteran's active duty 
service.  The examiner must also state 
whether the currently diagnosed 
hypertension is due to or aggravated by 
the Veteran's service-connected disorder, 
PTSD and major depressive disorder.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The report must be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
her attorney.  After the Veteran and her 
attorney have had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
